DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species B2 in the reply filed on 01/05/2021 is acknowledged.
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/05/2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “131”, “132”, and “133” and “151”, “132”, and “133” have both been used to designate the PV laminates of Fig. 3.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2 is objected to because of the following informalities:
Claim 2 recites “a turn box for closing an open circuit of the array, the turn box…” However, this appears to be contradict the specification’s description of a turn box (e.g. 135 of Fig. 7; in fact, in all embodiments, turn boxes electrically connect different PV laminates). However, in reference to the specification, it appears that this should be a “turning block”, which “snap[s] into place to close the circuit and electrical connect the solar cell circuit to the return ribbon circuit” (see ¶48), or, alternatively a jumper see, e.g., Figs. 6-7; jumper connector 142 closes an open circuit of the array).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10, 13, and 16-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wattman, et al., US 2009/0242015 A1.

Claim 1. Wattman teaches photovoltaic (PV) system (see, e.g., Fig. 9, which appears to have a plurality of roofing elements of Fig. 5, and corresponding description in instant specification @ ¶62 and ¶¶51-55) comprising:
a plurality of PV laminates (PV roofing elements) each comprising:
a PV cell circuit including a plurality of PV cells connected in series between a negative cell terminal lead and a positive cell terminal lead (see Fig. 5; one of 512 and 514 is necessarily positive and one is necessarily negative);
a return ribbon between a negative home run terminal and a positive homerun terminal (return electrical path 526 between 522 and 524; one of 524 and 522 is necessarily positive and one is necessarily negative, and this depends on polarity of 512 and 514);
wherein each of the PV laminates in the plurality of PV laminates are arranged in an array such that adjacent PV laminates are overlapped to connect positive and negative cell leads and positive and negative homerun leads of adjacent PV laminates (see Fig. 5; extension of male and female connectors means at least a portion of plurality of laminaties, i.e. male/female portions, are overlapped).

Claim 2. Wattman teaches the PV system according to claim 1 further comprising:
a string box including a negative system lead and a positive system lead, the string box connecting to cell lead and a homerun lead of one or more PV laminates of the plurality of PV laminates at a first peripheral side of the array (lead connector 972; see circuit diagram); and,
a turn box for closing an open circuit of the array, the turn box connecting a cell lead and a homerun lead of one or more PV laminates of the plurality of PV laminates at a second peripheral side of the array (terminator connector 976; see circuit diagram).

Claim 3. Wattman teaches the PV system according to claim 2, wherein the negative and positive system leads output power from the PV laminates of the plurality such that all PV laminate wiring is internal to the PV laminates (all electrical interconnections can be made within the laminate structure; see ¶51).

Claim 4. Wattman teaches the PV system according to claim 1, wherein connections between cell leads and a homerun leads are snap-in electrical connections.

Claim 5. Wattman teaches the PV system according to claim 1, wherein the PV laminates are flexible (see, e.g., ¶44, ¶46, ¶50).

Claim 6. Wattman teaches the PV system according to claim 1 further comprising a diode between the negative cell terminal lead and the positive cell terminal lead (bypass diode 530).

Claim 7. Wattman teaches the PV system according to claim 1, wherein each PV laminate comprises edge spacing regions sized for PV laminate tiling (see Fig. 9, as well as Fig. 5).

Claim 8. Wattman teaches a reconfigurable photovoltaic (PV) laminate system (see, e.g., Fig. 9, which appears to have a plurality of roofing elements of Fig. 5, and corresponding description in instant specification @ ¶62 and ¶¶51-55) comprising:
a plurality of separable PV laminate subpanels, each of the PV laminate subpanels comprising two pairs of connection terminals with each pair of connection terminals comprising a positive terminal and a negative terminal (see Fig. 5; each containing pair of terminals 512 & 524 and pair 514 & 522; top terminals connected to return 526 are homerun terminals, bottom terminals connected to diode 530 are connection terminals);
a first PV laminate subpanel of the plurality electrically connected to a second PV laminate panel of the plurality via a first mated pair of connection terminals from each of the first PV laminate subpanel and the second PV laminate subpanel (male and female i.e. mated pair of terminals connect adjacent laminate subpanels; see Fig. 5 and ¶53);
a third PV laminate subpanel of the plurality connected to the second PV laminate subpanel of the plurality via a second mated pair of connection terminals from each of the second PV laminate subpanel and the third PV laminate subpanel (see Fig. 9, rightmost panel); and
a jumper connector electrically connecting a pair of connection terminals on the third PV laminate subpanel (terminator connector 976),
wherein each of the pairs of connection terminals for each PV laminate subpanel of the plurality are resident in laminate of their respective PV laminate subpanel (562 and 564 are within laminate; all electrical interconnections can be made within the laminate structure; see ¶51).

Claim 9. Wattman teaches the reconfigurable photovoltaic laminate system of claim 8 wherein connection terminals of each of the PV laminate subpanels are electrically connected via embedded ribbon connectors (the return electrical path can be a wire or a strip of metal. In certain embodiments, the return electrical path is a ribbon wire. Use of ribbon wire can be advantageous, in that it can provide a relatively low profile, and therefore will avoid the creation of a hump in the laminate/roofing element structure; see ¶54).

Claim 10. Wattman teaches the reconfigurable photovoltaic laminate system of claim 9 wherein at least one embedded ribbon connector from each of the PV laminate subpanels comprises an intervening diode (diode 530; see Fig. 5).

Claim 13. Wattman teaches the reconfigurable photovoltaic laminate system of claim 8 wherein each of the PV laminate subpanels of the plurality include a pair of connection ribbons running parallel to each other and positioned along a side of its respective PV laminate subpanel, the connection ribbons electrically connecting connection terminals located on its respective PV laminate subpanel (see Fig. 5 and ¶54).

see, e.g., Fig. 9, which appears to have a plurality of roofing elements of Fig. 5, and corresponding description in instant specification @ ¶62 and ¶¶51-55) comprising:
a plurality of separable PV laminate subpanels (see Fig. 9),
each of the PV subpanels of the plurality of separable PV subpanels comprising in-laminate trace connectors spanning between and electrically connecting two pairs of positive and negative connection terminals (see Fig. 5; each containing pair of terminals 512 & 524 and pair 514 & 522; top terminals connected to return 526 are homerun terminals, bottom terminals connected to diode 530 are connection terminals), and
each of the PV subpanels electrically connected to at least one other PV subpanel of the plurality via a connection of its own and a positive and negative connection terminal of an adjoining PV subpanel of the plurality (see Fig. 9),
wherein at least one of the PV subpanels of the plurality comprises a jumper connector electrically connecting a pair of positive and negative connection terminals from the at least one PV subpanel of the plurality (terminator connector 976).

see Fig. 5).

Claim 18. Wattman teaches the reconfigurable photovoltaic (PV) panel system of claim 16 wherein PV subpanels of the plurality overlap with an adjacent PV subpanel when electrically connected via connection terminals to an adjacent PV subpanel (see Fig. 5; extension of male and female connectors means at least a portion of plurality of laminaties, i.e. male/female portions, are overlapped).

Claim 19. Wattman teaches the reconfigurable photovoltaic (PV) panel system of claim 16 wherein the jumper connector is removable (terminator connector is a separate element, and is suggested to be removable, as all laminates use connectors and can therefore be disconnected).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wattman, et al., US 2009/0242015 A1, as applied to claim 8, above, and further in view of Meyers, US 2013/0146125 A1.

Claim 12. Wattman teaches the reconfigurable photovoltaic laminate system of claim 8, but not wherein at least one of the jumper connectors comprises a turn box, the turn box configured to electrically connect three PV laminate subpanels together.
Meyers teaches that a photovoltaic panel may have additional outputs, so that a jumper can connect three PV laminate subpanels together in the desired balance of see 240 @ Fig. 12A, as well as Fig. 12E; in the connected state, contact point 1241b is connected to contact point 1243d, contact point 1242b is connected to contact point 1245d, contact point 1244b is connected to contact point 12445e, and contact point 1246b is connected to contact point 1243e; jumpers may be integrated into a single mechanical component in another embodiment; see ¶111, in which jumpers 1204a and 1204b may be integrated).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have additional outputs, and jumpers, so that the at least one of the jumper connectors comprises a turn box, the turn box configured to electrically connect three PV laminate subpanels together in order to connect multiple 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wattman, et al., US 2009/0242015 A1, as applied to claim 8, above, and further in view of Erickson, US 2013/0062958 A1.

Claim 14. Wattman teaches the reconfigurable photovoltaic laminate system of claim 8, but not further comprising a converter, the converter configured to receive electrical voltage from a first PV laminate subpanel when the first PV laminate subpanel is electrically coupled to a first grouping of PV laminate subpanels of the plurality and a second grouping of PV laminate subpanels, the second grouping containing fewer PV laminate subpanels than the first grouping.
see ¶10, ¶¶62-17 and Figs. 7-11).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the system further comprising a converter, the converter configured to receive electrical voltage from a first PV laminate subpanel when the first PV laminate subpanel is electrically coupled to a first grouping of PV laminate subpanels of the plurality and a second grouping of PV laminate subpanels, the second grouping containing fewer PV laminate subpanels than the first grouping in order to allow the power system to be tolerant of mismatches.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wattman, et al., US 2009/0242015 A1, as applied to claim 8, above, and further in view of Han, et al., US 2015/0207456 A1.

Claim 15. Wattman teaches the reconfigurable photovoltaic laminate system of claim 8, but not further comprising a line interface unit (LIU), the LIU configured to accept series AC power from the plurality of PV laminate subpanels and provide electrical filtering and line interface management to an electrical output.
Han teaches that each module may have a micro-inverter in order to produce AC power, as opposed to a single inverter (see ¶44).

Han further teaches that a power conversion module separate from a plurality of modules modules may have an inverter 540 and a filter 560 (see Figs. 20-21). Han additionally teaches each modules may have an inverter 540 and a filter 560 (see Figs. 18-19, as well as Fig. 6, showing this in a junction box). While Han does not teach these together, it would be common sense that these components could be separated in any manner, as each element can be for a plurality of modules or a single module. 
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the module further comprising a line interface unit (LIU), the LIU configured to accept series AC power from the plurality of PV laminate subpanels and provide electrical filtering and line interface management to an electrical output in order to reduce electrical distortion.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wattman, et al., US 2009/0242015 A1, as applied to claim 8, above, and further in view of Bintz, II, et al., US 2018/0006463 A1.

Claim 15. Wattman teaches the reconfigurable photovoltaic laminate system of claim 8, but not further comprising a line interface unit (LIU), the LIU configured to accept series AC power from the plurality of PV laminate subpanels and provide electrical filtering and line interface management to an electrical output.
see ¶118).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the plurality of PV laminate subpanels output AC power in order to not need a single inverter.
Bintz further teaches that filters may be used to reduce electrical distortion on AC output (see ¶27); this may be embedded in a PV supervisor 108 (see ¶¶46-47), which may also monitor and provide control operations, and provide output (see ¶¶48-55).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the module further comprising a line interface unit (LIU), the LIU configured to accept series AC power from the plurality of PV laminate subpanels and provide electrical filtering and line interface management to an electrical output in order to reduce electrical distortion.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wattman, et al., US 2009/0242015 A1, as applied to claim 16, above, and further in view of Meyers, US 9412890 B1.

Claim 20. Wattman teaches the reconfigurable photovoltaic (PV) panel system of claim 16 wherein each of the PV subpanels has a tiling edge, the tiling edge configured without PV cells (see Fig. 5). 

Meyers teaches photovoltaic roof panels having interlocking edges in an arrangement similar to Wattman (see Figs. 1, 8). Meyers teaches that photovoltaic laminates can attach by connections facing downward and upward, as well, so that the tiling edge of a first PV subpanel positioned below an adjacent second PV subpanel when the first PV subpanel is connected to the second PV subpanel (see Figs. 9-11).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the tiling edge of a first PV subpanel positioned below an adjacent second PV subpanel when the first PV subpanel is connected to the second PV subpanel, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case one connection scheme for photovoltaic laminates for another, with expectation of success suggested by Meyers showing them as equivalents). See MPEP §2143 B.
 
Note
Regarding the elected embodiment, the examiner notes that the turn box of embodiment of Figs. 6-7 has not appeared in the prior art searched thus far, but the use of “comprising” allows more than two pairs of outputs, hence the rejection over Meyers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253.  The examiner can normally be reached on M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.